Citation Nr: 0107686	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Basic eligibility for nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The appellant served with the Michigan Army National Guard 
(National Guard) from July 1980 to August 1995, at which time 
he was released with an "other than honorable" discharge.  He 
had numerous periods of active duty and inactive duty for 
training during this time.  The only recognized active duty 
during a period of war was a 15 day period in 1992 (February 
8, 1992 to February 22, 1992) when the veteran sustained a 
service-connected disability.  38 C.F.R. § 3.6 (2000).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied basic eligibility to VA 
pension benefits.

The veteran testified at an RO hearing in March 2000.

A review of the claims file reveals that in an informal 
hearing presentation dated in November 2000, the appellant's 
representative requested consideration "on an extraschedular 
basis" under 38 C.F.R. § 3.321(b)(2).  It is not clear but 
the veteran may be seeking an extraschedular rating for his 
service-connected residuals of a left foot fracture and/or 
thoracic and lumbar strain.  This matter is referred to the 
RO for clarification and any indicated action.


FINDINGS OF FACT

1.  The appellant did not serve on active duty for 90 days or 
more during a period of war.

2.  The appellant was not discharged or released from service 
for a service-connected disability; nor did he have a 
disability at the time of his discharge that would have 
justified a discharge for disability.

3.  The appellant did not serve on active duty for a period 
of 90 consecutive days or more which began or ended during a 
period of war.

4.  The appellant did not serve on active duty during more 
than one period of war.


CONCLUSION OF LAW

The evidence does not satisfy the basic eligibility criteria 
for a permanent and total disability rating for pension 
purposes.  38 U.S.C.A. §§ 1501, 1502, 1521, 7104 (West 1991 & 
Supp. 2000); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.2, 3.3, 
3.6 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that he meets the basic eligibility 
requirements outlined in 38 U.S.C.A. § 1521(j) (West 1991) 
for a nonservice-connected (NSC) pension.  He contends that 
he injured his back while on active duty for training during 
a period of war (Persian Gulf War) and was not informed at 
that time that by not taking a discharge, he lost his 
entitlement to a NSC pension.
  
The law authorizes payment of pension to a veteran who is 
permanently and totally disabled not due to misconduct and 
who served in the active military, naval or air service (1) 
for 90 days or more during a period of war; or (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; or (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war, or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. §§ 1501, 
1502, 1521 (West 1991); 38 C.F.R. § 3.3 (2000).  The Vietnam 
War ended on May 7, 1975 and the Persian Gulf War began on 
August 2, 1990.  38 C.F.R. § 3.2.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15 (2000).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

As noted above, the appellant served in the National Guard 
from July 1980 to August 1995, at which time he was released 
with an "other than honorable" discharge.  He had various 
periods of active and inactive duty for training but the only 
active duty during a period of war was a 15 day period from 
February 8, 1992 to February 22, 1992, when the veteran 
sustained a service-connected disability.  38 C.F.R. § 3.6 
(2000).  There is no evidence that the appellant was ever 
activated by the National Guard and assigned active duty 
status.  This period of service does not meet any of the four 
criteria.  The appellant did not serve on active duty for 90 
days or more during a period of war.  He was not discharged 
or released from service for a service-connected disability; 
nor did he have a disability at the time of his discharge 
that would have justified a discharge for disability.  The 
veteran is not shown to have served on active duty for a 
period of 90 consecutive days or more which began or ended 
during a period of war.  Finally, the veteran did not serve 
on active duty during more than one period of war.

The evidence shows that the appellant fractured his fourth 
and fifth toes on his left foot in July 1983, which healed 
without complication, and later injured his back in February 
1992, during an honorable period of service and during the 
Persian Gulf War and that, as a result, service connection is 
currently in effect for residuals of a left foot fracture and 
a thoracic and lumbar strain.  However, he was not discharged 
or released from service for a service-connected disability, 
nor does the record indicate that he should have received 
such a discharge.  Contrary to the appellant's testimony and 
contentions that he should have been discharged from service 
because of his back injury, his November 1992 National Guard 
physical profile rated his back as "3T," denoting a temporary 
condition and the appellant served nearly three more years 
following that examination and was discharged under "other 
than honorable" conditions for three separate AWOL periods in 
March, April and July 1995, not for a disability.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds, however, that, inasmuch as that the claim 
lacks legal merit, any change in the law brought about by the 
Veterans Claims Assistance Act of 2000 would have no effect 
on the appeal.  Remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).
  
Accordingly, the Board concludes that, because the 
appellant's service does not meet any of the criteria 
described, he does not meet the basic eligibility 
requirements for nonservice-connected pension.  38 U.S.C.A. 
§ 1521(j).  See Sabonis, supra (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  

As a consequence, basic eligibility for nonservice-connected 
pension benefits is precluded by law.  38 U.S.C.A. § 1521(a), 
(j); 38 C.F.R. § 3.3(a)(3). 



ORDER

Basic eligibility for VA nonservice-connected pension benefit 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

